DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 05/19/2021.  Claims 40, 41, 43-57, 59-61, 63-75, and 79-82 are pending.  The earliest effective filing date of the present application is 11/02/2016.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 40, 41, 43-57, 59-61, 63-75, and 79-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the abstract idea of, storing data, generate a prediction of a future demand, obtain current data by measuring fuel amount, generate a prediction with safe time window, communicating the prediction to a filling station, where this is found to a method of organizing human activity. This abstract idea is not integrated into a practical application because the additional elements such as a computer that monitors a filling station as recited in the abstract idea relates to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements relate to adding the words “apply it” to the underlying abstract idea.  To be clear, the claim essentially recites a processor(s) that perform the underlying abstract idea of storing data, generate a prediction of a future demand, obtain current data 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The various “means” limitations that have been interpreted under 35 USC 112(f) are at least the following from claim 40: “an electronic data store” in line 4, “a fuel stock measurement means” in line 12, “a fuel demand predictor” in line 7, “a fuel stock predictor” in line 14; “a safe time window generator” in line 18; an “output means” in line 22.  Claim 41 recites “a local fuel price obtaining means” and “a fuel price obtaining means”. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 40 recites the following: “an electronic data store” in line 4, “a fuel stock measurement means” in line 12, “a fuel demand predictor” in line 7, “a fuel stock predictor” in line 14; “a safe time window generator” in line 18; an “output means” in line 22. 
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
The examiner has interpreted these limitation that have been interpreted under 35 USC 112(f) to all read on at least one computer/processor, as described in the Specification.  Accordingly, the claims are definite and supported by the original disclosure.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 41, 43-57, 59, and 81 are rejected under 35 USC 112(a) for the following reasons:
Claim 40 recites the limitation “an electronic data store” in line 4.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written 
Claim 40 recites the limitation “a fuel demand predictor” in line 7.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written description for the claimed term.  Appropriate correction is required.  This also makes the claim indefinite under 112(b) as found below. 
Claim 40 recites the limitation “a fuel stock measurement means” in line 12.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written description for the claimed term.  Appropriate correction is required.  This also makes the claim indefinite under 112(b) as found below. 
Claim 40 recites the limitation “a fuel stock predictor” in line 14.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written description for the claimed term.  Appropriate correction is required.  This also makes the claim indefinite under 112(b) as found below. 
Claim 40 recites the limitation “a safe time window generator” in line 18.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written description for the claimed term.  Appropriate correction is required.  This also makes the claim indefinite under 112(b) as found below. 
Claim 40 recites the limitation “output means” in line 22.  As found above, this limitation has been interpreted under 35 USC 112(f).  Accordingly, the examiner refers to Applicant’s originally-filed Specification for an explicit teaching of the hardware corresponding to the claimed term.  The examiner has been unable to find such an explicit teaching.  Therefore, this is a lack of written description for the claimed term.  Appropriate correction is required.  This also makes the claim indefinite under 112(b) as found below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 41, 43-57, 59-61, 63-75, and 79-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the various limitations, described above, which have been interpreted under 35 USC 112(f).  Because the limitations are rejected under the written description requirement as not teaching the corresponding hardware in the Specification, this also renders the claims indefinite.  Appropriate correction is required.
Claim 40 (and similarly claim 60) recites the limitation “which may influence” in line 5.  The phrase "which may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 80 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 80 is a dependent claim but fails to limit the method of claim 60.  Applicant should either turn this into an independent claim being directed to a “non-transitory computer readable medium”, or, amend the claim to be a proper dependent claim that relates to the method of claim 60, and is not directed to “a non-transitive. . . .”  Accordingly, claim 80 is in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
20.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 41, 43-57, 59-61, 63-75, and 79-82 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0330724 to McCaffrey (“McCaffrey”) in view of U.S. Pat. No. 9,080,529 to Klughart (“Klughart”).
	With regard to claims 40, 60, and 80-82, McCaffrey discloses the claimed computer implemented system for fuel storage tank inventory management at a filling station, the system (see e.g. [0008]) comprising: 
an electronic data store containing information characterizing current and anticipated future factors which may influence current and future fuel demand for the fuel stored at the filling station (see e.g. [0071], [0081] etc.; see Fig. 2, Constraints 10, [0043-45]; see [0041] “The demand model 9 uses past sales history [these factors impact the future decision making, and are thereby considered to be “anticipated future factors”] at each site together with site prices and competitor site prices [current factors] as well as elasticity values indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period.  The elasticity values provide an estimate of how demand for a particular product is likely to vary in response to price changes, either by an associated retail site 1, 2 or a competitor site 3, 4, 5, 6, and may be determined in an offline process using linear or non-linear regression modelling techniques based upon historic sales and price data.  For example, stepwise or ridge regression may be used which are effective techniques for modelling historic price data which is generally highly correlated.” (emphasis added)); 
a fuel demand predictor operative to generate a prediction of a future fuel demand for the fuel stored at the filling station based at least in part on the information contained in the data store (see [0041] “The demand model 9 forecasts sales volume for each product by site and time period.  The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values. . . .”; [0046-48]); 
	wherein the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station (see [0041] “The demand model 9 forecasts sales volume for each product by site and time period.”) based at least in part upon the stored information regarding current and anticipated future factors (see [0041] “The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period.  The elasticity values provide an estimate of how demand for a particular product is likely to vary in response to price changes, either by an associated retail site 1, 2 or a competitor site 3, 4, 5, 6, and may be determined in an offline process using linear or non-linear regression modelling techniques based upon historic sales and price data.  For example, stepwise or ridge regression may be used which are effective techniques for modelling historic price data which is generally highly correlated.”); and 
means arranged to determine a safe time window for receiving a fuel delivery from the predicted future amount of the fuel; and the output means is further arranged to output the end of the determined safe time window (see [0080], various prices at certain specified time periods, where these time periods are considered “safe time window”).
	output means [showing available inventory for sale]. . . (Fig. 4).
 	
McCaffrey is silent regarding the limitations of: 
 	a fuel stock measurement means operative to obtain a measurement of a current amount of the fuel stored at the filling station, the filling station comprising a plurality of storage tanks in which fuel is stored; 
 	a fuel stock predictor operative to automatically generate a prediction of a future amount of the fuel stored at the filling station based upon the measurement of the current amount of the fuel at the filling station and the prediction of the future fuel demand for the fuel stored at the filling station, 
 	a safe time window generator operative to receive the prediction of the future fuel amount and, when the prediction of the future fuel amount is below a threshold, to automatically generate a safe time window within which new fuel can be added to the storage tanks before one of the storage tanks is empty (see McCaffrey teachings above); and 
 	output means arranged to automatically communicate the prediction of the future amount of the fuel stored at the filling station, wherein,
 	the current amount of the fuel stored at the filling station is the current amount of the fuel stored in at least one specific storage tank of the plurality of storage tanks at the filling station, and 
 	the future amount of the fuel stored at the filling station is the future amount of the fuel stored in the at least one specific storage tank.

However, Klughart teaches at e.g. Figs. 20, 21, 25; col. 27-30 that it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to include the features relating to the following: 
 	a fuel stock measurement means operative to obtain a measurement of a current amount of the fuel stored at the filling station, the filling station comprising a plurality of storage tanks in which fuel is stored (see Fig. 21, Fuel Reservoir 2111 and Fuel Level Sensor 2121 and col. 31, ln. 10-40, “As stated previously, the total fuel inventories (2110) to be managed includes fuel reservoirs (2111) (representing fuel reservoir levels and fuel reservoir capacities at fleet dispatch points [i.e. each “filling station” has fuel reservoirs, or a plurality of storage tanks), fleet fuel inventory (2112) (representing fuel within the individual fleet vehicles and the capacity of the fleet vehicle fuel tanks) [examiner note – this can also be considered one of the storage tanks], and fleet vehicle availability (2113) (representing the storage capability of fleet vehicles that may be placed in service or taken out of service).  Within each of these total fuel inventory (2110) components (2111, 2112, 2113) there exists an implementation of a fuel level sensor (2121, 2122, 2123) with corresponding transducer as detailed elsewhere in this document.  From the detail of the total fuel inventories (2110), it can be seen that the fuel reservoir (2111) supplies the fleet fuel inventory (2112) which supplies the fleet vehicle availability (2113) (fleet vehicles that may be placed in/out of service based on their current fuel tank levels).” (emphasis added)); 
 	a fuel stock predictor operative to automatically generate a prediction of a future amount of the fuel stored at the filling station based upon the measurement of the current amount of the fuel at the filling station and the prediction of the future fuel demand for the fuel stored at the filling station (see the calculation of the predicted future demand at e.g. col. 27, ln. 65 – col. 28, ln. 11, “a known future event that has a predictable impact on overall fleet demand”, and “This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances "just in time" of predicted future demand based on historical fuel demand trends.”, where in other words the system automatically generates a prediction based on e.g. “the day of the week, day or the month, holidays, special 
 		a safe time window generator operative to receive the prediction of the future fuel amount and, when the prediction of the future fuel amount is below a threshold, to automatically generate a safe time window within which new fuel can be added to the storage tanks before one of the storage tanks is empty (see col. 28, ln. 30-40 “Additionally, cyclic conditions such as transitions to "summer formula" fuels that are often higher in price can be anticipated such that the fuel reserve is "filled" prior to the point at which the fuel price is increased, and nearly fully depleted just before the fuel price is dropped for "winter formula" fuels.  This maximizes the window in which low fuel pricing is incorporated into the fleet fuel inventory.”; col. 29, ln. 11-25 “Knowledge of accurate fuel tank inventory levels in conjunction with historical fuel demand profiles can permit a more optimal "just in time" fuel delivery schedule that permits delayed payment of the cost of fuel inventory replenishment.  This delay in fuel payment/delivery (at) (2010) can be significant as it represents a delay in cash flow outlays that can be invested in other revenue generating avenues.  This option for "just in time" fuel delivery scheduling was not possible with the prior art because the fleet was generally kept at "full" fuel tank levels upon vehicle return by the customer, regardless of the need for "full" vehicles in the future.”); and 
	output means arranged to automatically communicate the prediction of the future amount of the fuel stored at the filling station (see col. 9, ln. 30-55; see e.g. cols. 29-30 and Fig. 20 where fuel tank inventory is tracked and the expected future amount (such as close to zero before fall on the summer blend) is shown).  See also “output means” of McCaffrey.), wherein,
the current amount of the fuel stored at the filling station is the current amount of the fuel stored in at least one specific storage tank of the plurality of storage tanks at the filling station (col. 31, ln. 10-40, “As stated previously, the total fuel inventories (2110) to be managed includes fuel reservoirs (2111) (representing fuel reservoir levels and fuel reservoir capacities at fleet dispatch points [i.e. each “filling station” has fuel reservoirs, or a plurality of storage tanks), fleet fuel inventory (2112) (representing fuel within the individual fleet vehicles and the capacity of the fleet vehicle fuel tanks) [examiner note – this can also be considered one of the storage tanks], and fleet vehicle availability (2113) (representing the storage capability of fleet vehicles that may be placed in service or taken out of service).  Within each of these total fuel inventory (2110) components (2111, 2112, 2113) there exists an implementation of a fuel level sensor (2121, 2122, 2123) with corresponding transducer as detailed elsewhere in this document.  From the detail of the total fuel inventories (2110), it can be seen that the fuel reservoir (2111) supplies the fleet fuel inventory (2112) which supplies the fleet vehicle availability (2113) (fleet vehicles that may be placed in/out of service based on their current fuel tank levels).” (emphasis added)), and 
 	the future amount of the fuel stored at the filling station is the future amount of the fuel stored in the at least one specific storage tank (see col. 28, ln. 1-12  “the historical demand for fuel can be estimated using a wide variety of both historical and predictive factors.  This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances ).
 	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to simply include mechanisms to monitor fuel stock on hand, and to predict a future demand to predict an amount of fuel stock at the facility at a time in the future, and to output such information, as shown in Klughart, where this is beneficial so that the fuel stock and predicted demand can be taken into account while taking actions to control the amount of inventory based on these and other factors.  See Klughart at col. 28-29.  

	With regard to claims 41 and 61, McCaffrey further discloses: a local fuel price obtaining means arranged to obtain a local fuel price for the fuel at the filling station (see [0042] “The retail site data and competitor site data may be provided to the pricing system 7 using a data link which automatically provides retail site data to the pricing system 7, for example at the end of each day.”); and a fuel price obtaining means arranged to obtain a fuel price for the fuel for at least one other filling station (see [0042] “Competitor data is collected by the associated retail sites 1, 2 and provided to the pricing system 7 in any convenient way, for example by using the same data link as used to provide retail site data or alternatively using mobile computing devices which are used by operatives to collect the competitor data from the competitor site and which provide the competitor data to the pricing system 7 over wireless telecommunications.  Alternatively, data may be provided in any convenient way.”); and3Application No. Not Yet AssignedDocket No.: EDGE0001-PCT-US Preliminary Amendment dated May 1, 2019wherein the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon the local fuel price at the filling station and the fuel price for the at least one other filling station (see [0041] “The demand model 9 uses past sales history at each site together with site prices and competitor site prices”).  


 	With regard to claims 43 and 63, McCaffrey teaches where data can be compared to a threshold (see [0072] and Fig. 4, where the products listed in Fig. 4 are compared to 

    PNG
    media_image1.png
    53
    475
    media_image1.png
    Greyscale

).  

	With regard to claims 44 and 64, McCaffrey does not disclose the limitations of claims 44, 45, 64, 65.  However, Klughart teaches at e.g. Figs. 20, 21, 25; col. 27-30 that it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to include where the fuel stock predictor is arranged to predict the future amount of the fuel stored at the filling station at a plurality of different times and where the fuel stock predictor is arranged to predict the future amount of the fuel stored at the filling station on each of a number of time periods (see Fig. 21, 25 where the fuel level sensor measures the amount of fuel in Fuel Reservoir 2530; see the calculation of the predicted future demand at e.g. col. 28, ln. 1-12 “a known future event that has a predictable impact on overall fleet demand”, and “This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances "just in time" of predicted future demand based on historical fuel demand trends.”; see e.g. cols. 29-30 and Fig. 20 where fuel tank inventory is tracked and the expected future amount (such as close to zero before fall on the summer blend) is shown).  
 	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to simply include mechanisms to monitor fuel stock on hand, and to predict a future demand to predict an amount of fuel stock at the facility at a time period in the future, and to output such information, as shown in Klughart, where this is beneficial so that the fuel stock and predicted demand can be taken into account while taking actions to control the amount of inventory based on these and other factors.  See Klughart at col. 28-29.  

	With regard to claims 47 and 67, McCaffrey further discloses where each time period is a day (see McCaffrey at Fig. 4: 

    PNG
    media_image1.png
    53
    475
    media_image1.png
    Greyscale
).  
	 With regard to claims 48 and 68, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain a current fuel price for the fuel for the at least one other filling station (see [0016]).  

	With regard to claims 49 and 69, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain a proposed future fuel price for the fuel for the at least one other filling station, and the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon this proposed future fuel price (see [0041] where the past sales history and prices are considered to be the claimed “proposed future fuel price”).  

	With regard to claims 50 and 70, McCaffrey further discloses where the local fuel price obtaining means is arranged to obtain a current local fuel price for the fuel at the filling station (see [0042] above).  
30.		With regard to claims 51 and 71, McCaffrey further discloses where the local fuel price obtaining means is arranged to obtain a proposed future local fuel price for the fuel at the filling station, and the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon this proposed future local fuel price (see [0046-48]).  

	With regard to claims 52 and 72, McCaffrey further discloses where the at least one other filling station is located locally to the filling station (see [0042]).  

	With regard to claims 53 and 73, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain current fuel prices for the fuel at a plurality of other filling stations (see [0042]).  

	With regard to claims 54 and 74, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain expected future fuel prices for the fuel at a plurality of other filling stations (see [0080]).  

	With regard to claims 55 and 75, McCaffrey further discloses where the plurality of other filling stations are located locally to the filling station (see [0041]).  

	With regard to claims 56-59 and 76-79, McCaffrey is silent regarding these claims.  Klughart teaches at e.g. Fig. 25 wherein the current amount of the fuel stored at a specific fuel reservoir at the filling station is the current total amount of the fuel stored at the filling station [or any other station, as this sensor technology is capable of being used at any fuel reservoir], where this is beneficial because being able to determine with a sensor how much liquid is in something (such as petrol in a tank) allows the owner/user of such tank to make more accurate and educated decisions regarding the specifics of their inventory. See Klughart.
	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to include wherein the current amount of the fuel stored at a specific fuel reservoir at the filling station is the current total amount of the fuel stored at the filling station [or any other station, as this sensor technology is capable of being used at any fuel reservoir], where this is beneficial because being able to determine with a sensor how much liquid is in something (such as petrol in a tank) allows the owner/user of such tank to make more accurate and educated decisions regarding the specifics of their inventory. See Klughart.





Response to Arguments
Applicant’s arguments have been fully considered and are not found to be persuasive. 
Applicant argues that the claims recite eligible subject matter.  The examiner respectfully disagrees.  The examiner has shown above that the claims are directed to abstract idea, that the claims are not integrated into a practical application, and further that the claims do not include significantly more than the underlying abstract idea.  
Next, Applicant argues that the claims are distinguished over the prior art.  The examiner respectfully disagrees. Applicant argues 

    PNG
    media_image2.png
    123
    834
    media_image2.png
    Greyscale

The examiner respectfully disagrees based on the rejections formulated above.  The examiner has shown that there can be multiple storage tanks in the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER LUDWIG/Primary Examiner, Art Unit 3687